Citation Nr: 1436511	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  10-24 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel



INTRODUCTION

The Veteran had active duty service from January 1972 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) initially arose from a February 2010 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.

In his May 2010 substantive appeal, the Veteran requested a hearing before a Decision Review Officer at the RO.  A November 2010 letter informed him that his hearing was scheduled for January 2011.  However, in correspondence received later that month, the Veteran canceled his hearing request.

In June 2012, a Deputy Vice Chairman of the Board granted the motion of the Veteran's representative to advance this appeal on Board's docket,  pursuant to 38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 20.900(c) (2012).

In June 2012, the Board, inter alia, denied the Veteran's claim for service connection for bilateral hearing loss.

The Veteran subsequently appealed the June 2012 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2013, the Court, inter alia, issued a Memorandum Decision vacating the Board's decision and remanding the claim to the Board for further proceedings consistent with the Memorandum Decision.

In February 2014, the Board remanded the Veteran's claim for service connection for bilateral hearing loss.

Subsequent to the June 2014 supplemental statement of the case (SSOC) reflecting continued denial of the claim, the Veteran submitted additional argument in support of his claim.  A waiver of initial RO consideration of this submission is not necessary as it consists of additional argument, rather than evidence.  See 38 C.F.R. § 20.1304 (2013).

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  The Board notes that, in addition to the VBMS file, there is a separate, electronic (Virtual VA) file associated with the Veteran's claim.   A review of the Virtual VA claims file does not reveal any additional documents pertinent to the present appeal.

For reasons expressed below, the claim on appeal is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further RO action on the claim for service connection for bilateral hearing loss is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As detailed in the Board's February 2014 remand, the Veteran contends that his exposure to loud noise while in service has caused the claimed hearing loss, specifically an incident in which he was standing on the side of a tank that had fired a round.  In the alternative, he contends that his bilateral hearing loss was related to an incident in which he was struck by his drill instructor in the jaw.  An October 2009 VA examiner found that the Veteran's bilateral hearing loss was related to his presbycusis (age-related hearing loss) and his post-service occupational noise exposure; the examiner did not address the Veteran's contention that his hearing loss was caused by being struck in the jaw.  In addition, an August 2009 opinion from a private otolaryngologist indicated that the Veteran's military noise exposure and drill sergeant-related injury had "contributed" to his hearing loss.  However, this opinion did not contain a rationale.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301  (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two).  Moreover, the Board notes that the Veteran's claim had been remanded by the Court with instructions to consider the Veteran's contention that his hearing loss was caused by being struck in the jaw by his drill instructor.  

As a result, in February 2014, the Board found that another etiological opinion addressing such contentions was to be obtained.  The Board specifically instructed that the article on cochlear nerve degeneration submitted by the Veteran's representative in January 2014 was to be considered by the VA examiner.

Pursuant to the remand, an opinion was provided in February 2014.   The audiologist opined that it was less likely than not that the Veteran's claimed hearing loss was incurred in or caused by the claimed in-service injury, event or illness, reasoning that there was no documented permanent threshold shift, that the Veteran did not seek treatment for hearing loss until over 30 years after service separation and that he had post-service occupational noise exposure.  The audiologist further noted the findings of the Institute of Medicine 2005 landmark study on Military Noise Exposure which found that there is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop long after the cessation of that noise exposure.  However, this audiologist did not address the Veteran's contention that his hearing loss was caused by being struck by his drill instructor in the jaw.

Hence, the AOJ should obtain an addendum opinion from the audiologist who evaluated the Veteran in connection with the current claim in February 2014.  The AOJ should only arrange for further examination of the Veteran in connection with this claim if the prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.

Also, prior to obtaining further opinion in this matter, to ensure that all due process requirements are met, and the record is complete, the AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal, explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see 38 U.S.C.A.§ 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).   

Thereafter, the AOJ should obtain any additional evidence for which the Veteran provides sufficient information and, if necessary, authorization, following the procedures prescribed in 38 C.F.R. § 3.159 (2013).

The actions identified herein are consistent with the duties to notify and assist imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the matter on appeal.  

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  

Clearly explain to the Veteran that he had a full one-year period to respond (although VA may decide the claim within the one-year period). 

2.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the February 2014 audiologist.

If the audiologist who provided the February 2014 opinion is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed warranted, document that fact in the claims file.  Then, arrange for the Veteran to undergo another VA examination, by an audiologist or physician at a VA medical facility, to obtain an opinion responsive to the question and comments noted above.

The entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the audiologist/physician and the addendum opinion/examination report should reflect consideration of the Veteran's documented medical history and assertions.

With respect to current bilateral hearing loss, the examiner should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability had its onset in or was otherwise incurred in service, to include the purported injury to the jaw.

In rendering the requested opinion, the examiner should consider and discuss all relevant evidence, to include medical documents, and all lay assertions.  The audiologist should specifically consider the Veteran's contentions that his hearing loss was caused by being struck by his drill instructor in the jaw.

All examination findings and testing results (if any), along with complete, clearly-stated  rationale for the conclusions reached, must be provided.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim remaining on appeal in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999). 

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2013).

